PER CURIAM.
The appellant appeals a judgment and sentence entered upon a jury verdict finding him guilty of possession of more than 5 grams of marijuana.
We have carefully examined the record on appeal and the briefs submitted by counsel, the appellant having failed to file a pro se brief within the time previously permitted by this Court. Appellant having failed to demonstrate reversible error in the proceedings below, the judgment and sentence appealed herein is affirmed.
JOHNSON, Acting C. J., and SPEC-TOR and BOYER, JJ., concur.